DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.
 	Claim(s) 1-16, 19, and 22-31 is/are pending.
Claim(s) 1 and 19 is/are currently amended.
Claim(s) 17-18 and 20-21 is/are acknowledged as cancelled.
	The action is NON-FINAL. 


Response to Arguments
The indicated allowability of Claim 13 is withdrawn in view of the newly discovered reference(s) to: (1) Herring.  Rejections based on the newly cited reference(s) follow.
The Remarks do not substantively address the rejections, relying on the subject matter indicated allowable in Claim 13. (Remarks of 10/13/2021 at 7-10). As indicated above, prosecution is reopened on Claim 13. No additional Response is believed is necessary. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I. Claim(s) 19 - or as stated below - is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 19 has been amended to add “the pulp is mixed…” This term lacks antecedent basis. Amending the claim to recite “the wood pulp is mixed…” would obviate the rejection, because as understood, it is the only pulp recited. 


Claim Rejections - 35 USC §§ 102-103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim(s) 1, 2, 3, 4, 6, 7, 8, 9, 10, 11, 12, and 13 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodriguez-Mirasol et al., High-Temperature Carbons from Kraft Lignin, Carbon 1996; 34(1): 43-52 (hereinafter “RM at __”) in view of:
(i) “Pulp and Paper Dictionary,” accessed online at https://web.archive.org/web/20170103080018/https://paperonweb.com/dict.htm (1/3/2017) (hereinafter “Dicationary at __”). and
(ii) Ruan, et al., Growth of Graphene from Food, Insects, and Waste, ACS Nano 2011; 5(9): 7602-7607, and
(iii) Herring, et al., A Novel Method for the Templated Synthesis of Homogenous Samples of Hollow Carbon Nanospheres from Cellulose Chars, JACS 2003; 125: 9916-9917 (hereinafter “Herring at __”).

With respect to Claim 1, this claim has been amended to recite “a procedure of subjecting said pulp to a graphitization treatment at a graphitization temperature in the range of 1,500°C to 3,400°C in a substantially non-oxidizing environment for a length of time sufficient for forming a graphene material product.” Graphitization is taught. (RM at 44, col. 1 – temperatures up to 3073 K (~ 2800 C). Argon is taught. Id. Graphitic carbon – interpreted as a “graphene material product” (broad language) is taught. (RM at 46, passim). 
Claim 1 further recites “said pulp is selected from, brown pulp, dissolving pulp, fluff pulp, market pulp, mechanical pulp, unbleached pulp, or a combination thereof,.” RM states:
The kraft lignin used in this work as a starting material was obtained in an acid-precipitation plant from eucalyptus kraft black liquors and supplied by the Empresa National de Celulosas (ENCE). H2S04 was used as a precipitating agent and the resulting precipitate was centrifuged and air-dried in a fluidized bed. Kraft lignin as supplied is identified as HAL (high-ash lignin) and its analysis is given in Table 1. A low-ash lignin (LAL) was obtained by washing with 1% H2S04 aqueous solution, and its analysis is also reported in Table 1.

(RM at 43-44). Previously, and as reflected in the prosecution, this had been interpreted as reading on the then pending (but now cancelled) chemical pulp and sulfite pulp language. To the extent See (Dictionary at 11 – brown pulp, 24 – dissolving pulp, 32 – fluff pulp, 46 – market pulp, and 11 – brown stock, “[t]he unbleached chemical pulp,” understood as reading on “unbleached pulp.”). Pulp has cellulose. (Dictionary at 51). Cellulose has carbon. (Dictionary at 14 – definition of cellulose). One of skill in the art understands that a wide variety of carbon sources can be used to make another allotrope of carbon, like graphene or “a graphene material product.” Indeed, in a similar process in 2011, researchers at a major research university made graphene from Girl Scout cookies, chocolate, grass, dog feces, and a cockroach leg, among other carbon sources. See (Ruan at 7601, col. 1 et seq.) (“Here we demonstrate that much less expensive carbon sources, such as food, insects, and waste, can be used without purification to grow high-quality monolayer graphene…”). Ruan goes on to state “[w]ith this technique, many kinds of solid materials that contain carbon can potentially be used without purification as the feedstocks to produce high-quality graphene. Furthermore, through this method, low-valued foods and negative-valued solid wastes are successfully transformed into high valued graphene which brings new solutions for recycling of carbon from impure sources.” (Ruan at 7604, col. 2 et seq.). With these teachings, it is further submitted that substitution of one wood product for another is viewed as obvious in view of the teachings of RM. 
	Claim 1 further recites “said pulp is mixed with a carbonization promoter or flame retardant selected from the group consisting of nitrogenous salts of acids, acid salts, metal halides, derivatives of phosphoric acid, chlorosilanes, and combinations thereof, prior to being heat treated.” To the extent RM may not teach the “carbonization promoter,” this difference does not impart patentability. In a similar process Herring teaches adding NiCl2 (a metal halide) to cellulose, i.e. as understood, it was subject to or had a propensity for oxidation in the acid. Id.  RM teaches that oxidation resistance is an important feature of the graphite made from heat treatment of lignin. (RM at 52, Conclusion). Thus, one would be taught, suggested and/or motivated to employ a metal halide, per the Herring reference, to arrive at a material that has increased oxidation resistance. Alternatively or additionally, the combination reflects application of known techniques (graphitization with a metal halide) to achieve predictable results (graphitization). This does not impart patentability. MPEP 2143. 
	As to Claim 2, use of a recycled material is an obvious expedient. Note again the teachings of Ruan: “Furthermore, through this method, low-valued foods and negative-valued solid wastes are successfully transformed into high valued graphene which brings new solutions for recycling of carbon from impure sources.” (Ruan at 7604, col. 2 et seq.). Waste is interpreted as “post-consumer.” 
As to Claim 3, the temperature is taught. (RM at 44, col. 1).
As to Claim 4, the temperature is taught. (RM at 44, col. 1).
As to Claim 6, the temperature increase is taught. (RM at 44, col. 1).
As to Claim 7, a first step at 623 K (~350 C), followed by a second treatment at 1373 K (~1100 C) and a third treatment at 3073 K (~ 2800 C) is taught. (RM at 44, col. 1). 
As to Claim 8, a graphite furnace is taught. (RM at 44, col. 1).  
As to Claim 9, nitrogen is taught. (RM at 44, col. 1).  
Claims 10-12, the pulp product is centrifuged, interpreted as packing/compacting. (RM at 44, col. 1). Compacting to the desired density is an obvious expedient to facilitate the mixing with the metal halide. (Herring at 9916). 
With respect to Claim 13, this claim requires “a procedure of subjecting said pulp, paper, or paper product to a graphitization treatment at a graphitization temperature in the range of 1,500°C to 3,400°C in a substantially non-oxidizing environment for a length of time sufficient for forming a graphene material product.” Graphitization is taught. (RM at 44, col. 1 – temperatures up to 3073 K (~ 2800 C). Argon is taught. Id. Graphitic carbon – interpreted as a “graphene material product” (broad language) is taught. (RM at 46, passim). RM states:
The kraft lignin used in this work as a starting material was obtained in an acid-precipitation plant from eucalyptus kraft black liquors and supplied by the Empresa National de Celulosas (ENCE). H2S04 was used as a precipitating agent and the resulting precipitate was centrifuged and air-dried in a fluidized bed. Kraft lignin as supplied is identified as HAL (high-ash lignin) and its analysis is given in Table 1. A low-ash lignin (LAL) was obtained by washing with 1% H2S04 aqueous solution, and its analysis is also reported in Table 1.

(RM at 43-44). As understood, this reads on the generically claimed “pulp.” See (Dictionary at 52, definition of pulping; note Kraft pulp/pulping). 
Claim 13 further requires “the pulp, paper, or paper product is mixed with a carbonization promoter or flame retardant selected from the group consisting of nitrogenous salts of acids, acid salts, metal halides, derivatives of phosphoric acid, chlorosilanes, and combinations thereof, prior to being heat treated. To the extent RM may not teach the “carbonization promoter,” this difference does not impart patentability. In a similar process Herring teaches adding NiCl2 (a metal halide) to cellulose, and heating to make a graphene material product. (Herring at 9616, col. 1-2). Herring teaches that the metal halide is a carbonization/graphitization promoter. (Herring at 9617, col. 1) i.e. as understood, it was subject to or had a propensity for oxidation in the acid. Id.  RM teaches that oxidation resistance is an important feature of the graphite made from heat treatment of lignin. (RM at 52, Conclusion). Thus, one would be taught, suggested and/or motivated to employ a metal halide, per the Herring reference, to arrive at a material that has increased oxidation resistance. Alternatively or additionally, the combination reflects application of known techniques (graphitization with a metal halide) to achieve predictable results (graphitization). This does not impart patentability. MPEP 2143. 

II. Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez-Mirasol et al., High-Temperature Carbons from Kraft Lignin, Carbon 1996; 34(1): 43-52 (hereinafter “RM at __”) in view of:
(i) “Pulp and Paper Dictionary,” accessed online at https://paperonweb.com/dict.htm on 26 September 2020 (hereinafter “Dictionary at __”),
(ii) Ruan, et al., Growth of Graphene from Food, Insects, and Waste, ACS Nano 2011; 5(9): 7602-7607, and
(iii) Herring, et al., A Novel Method for the Templated Synthesis of Homogenous Samples of Hollow Carbon Nanospheres from Cellulose Chars, JACS 2003; 125: 9916-9917 (hereinafter “Herring at __”), as applied in “Rejection I” above, and further in view of:
(iv) US 2013/0087446 to Zhamu, et al. 

The discussion accompanying “Rejection I” above is incorporated herein by reference. 

As to Claim 14-15, to the extent the references do not suggest the yield, Zhamu teaches a microwave technique for exfoliating “graphene material product” to make graphene. (Zhamu 2: [0022] et seq., entire reference; 7: [0069] – yield). The combination reflects application of known techniques to achieve predictable results. This does not impart patentability. MPEP 2143.  

III. Claim 5 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez-Mirasol et al., High-Temperature Carbons from Kraft Lignin, Carbon 1996; 34(1): 43-52 (hereinafter “RM at __”) in view of:
(i) “Pulp and Paper Dictionary,” accessed online at https://paperonweb.com/dict.htm on 26 September 2020 (hereinafter “Dictionary at __”) and
(ii) Ruan, et al., Growth of Graphene from Food, Insects, and Waste, ACS Nano 2011; 5(9): 7602-7607, and
(iii) Herring, et al., A Novel Method for the Templated Synthesis of Homogenous Samples of Hollow Carbon Nanospheres from Cellulose Chars, JACS 2003; 125: 9916-9917 (hereinafter “Herring at __”),  as applied in “Rejection I” above, and further in view of:
(iv) US 3,914,392 to Klett. 

The discussion accompanying “Rejection I” above is incorporated herein by reference. 
As to Claim 5, a temperature of 3073 K is taught. This is 2799.15 C. This is very close to the “greater than 2800 C,” as claimed. “[A] prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” MPEP 2144.05 I (citations omitted). Alternatively or additionally, one of skill in the art would recognize the claimed temperatures as conducive to graphitizing carbonaceous substances. Official notice is taken. As but one piece of evidence, Klett is provided. (Klett 4: 23 et seq., passim). Use of known techniques (heating at the claimed temperatures, per Klett) to achieve predictable results (graphite, per Klett and RM) does not impart patentability. MPEP 2143. 

IV. Claim(s) 19, 22, 24, 25, 27 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao, et al., Preparation of carbon sphere from corn starch by a simple method, Materials Letters 2008; 62: 3322-3324 (hereinafter “Zhao at __’).

With respect to Claim 19, this claim requires “A method of producing graphene directly from a wood product or wood ingredient, not including a paper or paper product obtained from wood.” Zhao teaches graphitizing starch, claimed later as a wood ingredient. (Zhao at 3322, col. 1-2 – Experimental).  
Claim 19 further requires “a procedure of subjecting said wood product or wood ingredient to a graphitization treatment at a graphitization temperature in the range of 1,500°C to 3,400°C in a substantially non-oxidizing environment for a length of time sufficient for converting said product to a graphene material product.” The temperature and conversion to graphite is taught. Id. 
Claim 19 further requires “wherein said wood ingredient is selected from, purified cotton, an wood extractive, a cellulose derivative, rosin, alum, starch, a combination thereof, or a combination thereof with wood pulp.” Starch is taught. Id. 
Claim 19 further requires “wherein said cellulose derivative is selected from cellulose triacetate, cellulose propionate, cellulose acetate propionate (CAP), cellulose acetate butyrate (CAB), nitrocellulose (cellulose nitrate), cellulose sulfate, alkyl cellulose, hydroxyalkyl cellulose, hydroxyethyl cellulose, hydroxypropyl cellulose (HPC). hydroxyethyl methyl cellulose, hydroxypropyl methyl cellulose (HPMC). ethyl hydroxyethyl cellulose, carboxyalkyl cellulose, or a combination thereof.” This this language limits one species from the Markush group recited above. As another species from that group was rejected, it does not need to be addressed. 
Claim 19 further requires “the pulp is mixed with a carbonization promoter or flame retardant selected from the group consisting of nitrogenous salts of acids, acid salts, metal halides, derivatives of phosphoric acid, chlorosilanes, and combinations thereof, prior to being heat treated.” Notwithstanding the issues above, this this language arguably limits one species from the Markush group recited above. As another species from that group was rejected, it does not need to be addressed.
As to Claim 22, a temperature of 2600 C is taught. (Zhao at 3322, col. 1-2 – Experimental).  
As to Claim 24, the wood ingredient is positioned in a furnace at the claimed temperatures. (Zhao at 3322, col. 1-2 – Experimental).
Claim 25, the wood ingredient is positioned in a furnace at the claimed temperatures. (Zhao at 3322, col. 1-2 – Experimental).
As to Claim 27, nitrogen is taught. (Zhao at 3322, col. 2). 

V. Claim 23 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Zhao, et al., Preparation of carbon sphere from corn starch by a simple method, Materials Letters 2008; 62: 3322-3324 (hereinafter “Zhao at __’) in view of:
(i) US 3,914,392 to Klett.

	The discussion of “Rejection IV” is incorporated herein by reference. 
As to Claim 23, as discussed above, Zhao teaches 2600 C. To the extent this may not address the claimed range, one of skill in the art would recognize the claimed temperatures as conducive to graphitizing carbonaceous substances. Official notice is taken. As but one piece of evidence, Klett is provided. (Klett 4: 23 et seq., passim). Use of known techniques (heating at the claimed temperatures, per Klett) to achieve predictable results (graphite, per Klett and Zhao) does not impart patentability. MPEP 2143. 

VI. Claim 26 and 28 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Zhao, et al., Preparation of carbon sphere from corn starch by a simple method, Materials Letters 2008; 62: 3322-3324 (hereinafter “Zhao at __’) in view of:
(i) Rutledge, et al., Carbonized Starch Microcellular Foam-Cellulose Fiber Composite Structures, Bioresources 2008; 3(4): 1063-1080 (hereinafter “Rutledge at __”).

The discussion of “Rejection IV” is incorporated herein by reference.

As to Claim 26, the wood ingredient is positioned in a furnace and heated. (Zhao at 3322, col. 1-2 – Experimental). Zhao heats to 210 C, then carbonizes at 600 C, and then graphitizes at 2600 C. Id. The second step (carbonization) is 100 degrees lower than claimed.  This difference does not impart patentability. In a similar process, Rutledge carbonizes starch at 700. (Rutledge at 1054). It is submitted that any carbonization temperature that works would be viewed as suitable 
As to Claim 28, the first heating is in air, i.e. a reactive environment. (Zhao at 3322, col. 1-2) (“oxidized in the oven at air atmosphere”). 

VII. Claim 29 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Zhao, et al., Preparation of carbon sphere from corn starch by a simple method, Materials Letters 2008; 62: 3322-3324 (hereinafter “Zhao at __’) in view of:
(i) Yu, et al., Preparation and magnetic behavior of carbon-encapsuolated cobalt and nickel nanoparticles from starch, Chemical Engineering Research and Design 2008; 86: 904-908 (hereinafter “Yu at __”). 

The discussion of “Rejection IV” is incorporated herein by reference.

As to Claim 29, to the extent Zhao may not teach adding the nitrogenous salts of acids, this difference does not impart patentability. In a similar process, Yu adds metal salts to starch before carbonization. (Yu at 905, col. 1). These are understood as carbonization/graphitization promoters. (Yu at 906, col. 1) (“implying the Co@Cs materials have a high degree of graphitization”). One would be motivated to add the nitrogenous salt of acid of Yu to the starch of Zhao to facilitate greater carbonization/graphitization. 

VIII. Claim(s) 30-31 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Zhao, et al., Preparation of carbon sphere from corn starch by a simple method, Materials Letters 2008; 62: 3322-3324 (hereinafter “Zhao at __’) in view of:
(i) US 2013/0087446 to Zhamu, et al. 

The discussion accompanying “Rejection I” above is incorporated herein by reference. 

As to Claims 30-31, to the extent the references do not suggest the yield, Zhamu teaches a microwave technique for exfoliating “graphene material product” to make graphene. (Zhamu 2: et seq., entire reference; 7: [0069] – yield). The combination reflects application of known techniques to achieve predictable results. This does not impart patentability. MPEP 2143.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736